       Case: 1:19-cv-02062-PAB Doc #: 7 Filed: 12/18/19 1 of 2. PageID #: 26




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Sharon Wilson                                    )
                                                 )
                                                 )
                                                 )
                 Plaintiff,                      )
                                                 )    Case No. 1:19-cv-02062
v.                                               )
                                                 )    Judge Pamela Barker
Xtra Helping Hands Healthcare                    )
Provider, Inc., et al.,                          )    NOTICE OF VOLUNTARY
                                                 )    DISMISSAL WITH PREJUDICE
                                                 )
                                                 )
                                                 )
                Defendants.                      )


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff hereby

voluntarily dismisses the above-captioned case with prejudice. Parties to bear their own costs.



                                             Respectfully Submitted,

/s/ Eric Zell___________

ERIC S. ZELL (0084318)                                          EDWARD A. ICOVE (0019646)
MASON A. PESEK (0098105)                                        Icove Legal Group Ltd.
The Legal Aid Society of Cleveland                              Terminal Tower, Suite 3220
1223 West Sixth Street                                          50 Public Square
Cleveland, OH 44113                                             Cleveland, Ohio 44113
(216) 861-5873                                                  (216) 802-0000
Fax: (216) 861-5221                                             Fax: (216) 802-0002
mason.pesek@lasclev.org                                         ed@icovelegal.com
eric.zell@lasclev.org

                                      Attorneys for Plaintiff
       Case: 1:19-cv-02062-PAB Doc #: 7 Filed: 12/18/19 2 of 2. PageID #: 27




                                CERTIFICATE OF SERVICE

       A copy of the foregoing, Notice of Voluntary Dismissal with Prejudice, was filed

electronically on December 18, 2019 using the Court’s electronic filing system and all parties of

record will be served via the Court’s ECF process. Undersigned counsel will also serve a copy

of the foregoing via electronic mail on the same date upon the following:

                                      Neil Siegel, Esq.
                              24400 Chagrin Boulevard, Suite 300
                                   Beachwood, Ohio 44122
                                     Neil@neilsiegel.com

 Attorney for Defendants, Xtra Helping Hands Healthcare Provider, Inc. and Dreamer Sanders




                                                    /s/ Mason Pesek___________
                                                    One of the Attorneys for Plaintiff,
                                                    Sharon Wilson




                                                2
